 1

 2

 3
                    UNITED STATES DISTRICT COURT
 4                       DISTRICT OF NEVADA
 5   UNITED STATES OF AMERICA,
                                              2:17-CR-00160-JAD-VCF
 6                Plaintiff,
                                              ORDER ON FOURTH
 7
           v.                                 STIPULATION TO CONTINUE
                                              SENTENCING HEARING
 8
     CARL WHITLEY,
                                                     ECF No. 407
 9
                  Defendant.
10

11         This matter coming before the Court on Stipulation to Continue Sentencing

12   Hearing, the Court having considered the matter, and good cause showing, the

13   Court accepts the Stipulation.

14         WHEREFORE, IT IS HEREBY ORDERED that the sentencing hearing,

15   currently scheduled for July 8, 2019 at 2:30 p.m., shall be continued to

16   _____________________________.
     July 23, 2019, at 3:00 p.m.
17

18
                                      UNITED STATES DISTRICT JUDGE
19

20
     IT IS SO ORDERED.
21
     Entered: 7/5/2019
22

23

24
                                          3
